UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /x/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. Or / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ]No [X] The number of shares outstanding of the Registrant’s common stock as of July 2, 2011 was 67,813,862 (excluding 114,574 shares held in treasury). INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets – July 2, 2011 and December 31, 2010 Condensed consolidated statements of operations and comprehensive (loss) income – Three and six months ended July 2, 2011 and July 3, 2010 Condensed consolidated statements of cash flows – Six months ended July 2, 2011 and July 3, 2010 Notes to condensed consolidated financial statements – July 2, 2011 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1. Legal Proceedings Item 5. Other Information Item 6. Exhibits Signatures PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) July 2, 2011 December 31, 2010 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Short-term marketable securities - Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Marketable securities Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization ) ) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs - Total current liabilities Other long-term liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 67,928 issued at July 2, 2011 and 66,916 issued at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Three months ended Six months ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Net sales $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring and impairment (recovery) charges ) ) Operating (loss) income ) ) ) Interest income 93 Interest expense (8 ) Other income, net - 51 Net (loss) income $ ) $ $ ) $ ) Basic (loss) earnings per share $ ) $ $ ) $ ) Diluted (loss) earnings per share $ ) $ $ ) $ ) Weighted average common shares outstanding used in computing (loss) earnings per share Basic Diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (AMOUNTS IN THOUSANDS) Three months ended Six months ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 (unaudited) (unaudited) (unaudited) (unaudited) Net (loss) income $ ) $ $ ) $ ) Other comprehensive income: Unrealized gain (loss) on marketable securities ) Foreign currency translation adjustment (8 ) ) 7 ) Reclassification adjustment: Net recognized gain on marketable securities previously included in other comprehensive income ) Comprehensive (loss) income $ ) $ $ ) $ ) See accompanying notes. ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS IN THOUSANDS) Six months ended July 2, 2011 July 3, 2010 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock based compensation Marketable securities recovery, accretion and other ) ) Recovery on sale of China building - ) (Gain) loss on disposal of equipment ) 30 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued liabilities and other liabilities ) 34 Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of plant and equipment ) ) Proceeds from sale of building and equipment - Purchases of marketable securities ) - Proceeds from sales and redemptions of marketable securities Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. ANADIGICS, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) – JULY 2, 2011 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation have been included.Operating results for the three and six month period ended July 2, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The condensed consolidated balance sheet at December 31, 2010 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has evaluated subsequent events and determined that there were no subsequent events to recognize or disclose in these unaudited interim condensed consolidated financial statements. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS Changes to accounting principles generally accepted in the United States of America are established by the Financial Accounting Standards Board (FASB) in the form of Accounting Standards Updates (ASU’s) to the FASB’s Accounting Standards Codification (ASC). There were no recently issued ASU’s requiring adoption by the Company as of July 2, 2011 or that are expected to have a material effect on our consolidated financial statements. INCOME TAXES The Company maintains a full valuation allowance on its deferred tax assets.Accordingly, the Company has not recorded a benefit or provision for income taxes. The Company recognizes interest and penalties related to the underpayment of income taxes in income tax expense. No unrecognized tax benefits, interest or penalties were accrued at July 2, 2011. The Company’s U.S. federal net operating losses have occurred since 1998 and as such, tax years subject to potential tax examination could apply from that date because carrying-back net operating loss opens the relevant year to audit. WARRANTY Based on the examination of historical returns and other information it deems critical, the Company estimates that a current charge to income will need to be provided in order to cover future warranty obligations for products sold during the year. The accrued liability for warranty costs is included in Accrued liabilities in the condensed consolidated balance sheets.Changes in the Company’s product warranty reserve are as follows: Six months ended July 2, 2011 July 3, 2010 Beginning balance Additions charged to costs and expenses Claims processed ) ) Ending balance 2.RESTRUCTURING, MANAGEMENT SEPARATION CHARGES AND IMPAIRMENT RECOVERY RESTRUCTURING In May 2011, the Company implemented a workforce reduction that eliminated approximately 40 positions, resulting in a Restructuring charge of $1,047 for severance and related benefits during the second quarter of 2011. The unpaid balance at July 2, 2011 was $186 and was recorded within Accrued restructuring costs. MANAGEMENT SEPARATION CHARGES During the first quarter of 2011, the Company recorded certain management separation charges of $838 and $2,111, inclusive of accelerated stock-based compensation of $568 and $116, within Research and development and Selling and administrative expenses, respectively. The management separation charges arose from the resignations of our former Chief Executive Officer (CEO) and another Executive Officer, and included contractual separation pay, accelerated vesting of certain equity awards, and certain other costs. The unpaid balance at July 2, 2011 was $189 and was recorded within Accrued liabilities. IMPAIRMENT RECOVERY During the second quarter of 2010, the Company sold its wafer fabrication building in Kunshan, China for net proceeds of $1,717, resulting in the partial recovery of a related impairment charge. During 2008, the Company had written-off the value of its unfinished wafer fabrication building following an evaluation of alternatives in light of the then current circumstances, including: surplus industry production capacity, reduced demand experienced by the Company as well as the broader macroeconomic environment. As a result of its analysis of projected discounted cashflows, the Company recorded a $12,957 impairment charge in 2008 related to the China wafer fabrication facility. 3.(LOSS) EARNINGS PER SHARE The reconciliation of shares used to calculate basic and diluted (loss) earnings per share consists of the following: Three months ended Six months ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Weighted average common shares for basic (loss) earningsper share Effect of dilutive securities: Stock options (*) - - - Unvested restricted shares (*) - - - Adjusted weighted average shares for diluted (loss) earnings per share * Incremental shares from restricted shares and stock options are computed using the treasury stock method. For the three and six months ended July 2, 2011 and July 3, 2010, potential additional dilution arising from any of the Company's outstanding stock options or unvested restricted stock (shares or units) are detailed below. Such potential dilution was excluded as their effect was anti-dilutive. Three months ended Six months ended July 2, 2011 July 3, 2010 July 2, 2011 July 3, 2010 Stock options Unvested restricted shares and units 4.FAIR VALUE AND MARKETABLE SECURITIES FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). Inputs used to measure fair value are classified in the following hierarchy: Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities Level 2 Unadjusted quoted prices in active markets for similar assets or liabilities, or unadjusted quoted prices for identical or similar assets or liabilities in markets that are not active, or inputs other than quoted prices that are observable for the asset or liability Level 3 Unobservable inputs for the asset or liability The Company endeavors to utilize the best available information in measuring fair value. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The following table presents a summary of fair value information for available-for-sale securities as at December 31, 2010 and July 2, 2011: Fair Value Measurements at Reporting Date Using Security Type Amortized Cost Basis Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Former-auction corporate debt security (2) $ $ $ $
